PER CURIAM.
The order from which the defendant appeals is not appealable under sections 253, 254, 255, 256, and 257 of the Municipal Court act (Laws 1902, c. 580). We have no jurisdiction to consider an appeal from an order, as distinct from a judgment, except as such jurisdiction is given to this court by those sections. Spiegelman v. Union Ry. Co., 95 App. Div. 92, 88 N. Y. Supp. 478; Ducas Co. v. Continental Finishing Co., 65 Misc. Rep. 42, 119 N. Y. Supp. 429.
Appeal dismissed, with $10 costs.